     Case 2:17-cv-03558 Document 70 Filed 03/05/19 Page 1 of 4 PageID #: 2458




                         UNITED STATES FEDERAL DISTRICT COURT
                          SOUTHERN DISTRICT OF WEST VIRGINIA

                                                        1
WEST VIRGINIA STATE UNIVERSITY
BOARD OF GOVERNORS for and on behalf
of West Virginia State University,
                                                        1
                                                        )
                                                        1
                                                        )   Case. No. 2:17-cv-03558
                                                        )   Hon. John T. Copenhaver, Jr.
THE DOW CHEMICAL COMPANY;
UNION CARBIDE CORPORATION;
BAYER CORPORATION;
BAYER CROPSCIENCE LP;                                   1
BAYER CROPSCIENCE HOLDING INC.;
RHONE-POULENC INC.;                                     1
RHONE-POULENC AG COMPANY;                               )
RHONE-POULENC AG COMPANY, INC.;
and AVENTIS CROPSCIENCE USA LP,


                   Defendants.                          1


                       DEFENDANTS' SUPPLEMENTAL SUBMISSION
                   REGARDING THE RCRA CORRECTIVE ACTION PERMIT

         Defendants make this Supplemental Submission to inform the Court of the RCRA

Corrective Action Permit issued on February 22, 2019, a copy of which is attached hereto as

Exhibit A. As the documentation indicates, "The permit is based on the information submitted in

the FDRTC, Final Decision, document issued by Environmental Protection Agency (EPA) on

October 24, 2018," which defendants previously submitted to the Court (Harold Ward, cover

letter (Feb. 22, 2019) at 1, Ex. A) 1 and "incorporate[s]" that EPA Final Remedy (RCRA


 Defendants previously submitted the EPA Statement of Basis (Dkt. 68) and the EPA's Final Decision (Dkt. 69).

4823-9336-9993.1
    Case 2:17-cv-03558 Document 70 Filed 03/05/19 Page 2 of 4 PageID #: 2459




Corrective Action Permit   5 11, Ex. A).   Now that the permit has issued, in the next stage of the

ongoing regulatory process, defendant UCC will work with the EPA and WVDEP to develop a

work plan to execute the final remedial measures the EPA approved in its Final Decision.

Dated: March 5,2019.


/s/Patricia A4 Bello                               /s/ David R. P o p e
R. Scott Masterson (WV Bar #10730)                 Michael W. Carey (WV Bar #635)
Matthew A. Nelson (WV Bar #9421)                   David R. Pogue (WV Bar #10806)
Patricia M. Bello (WV Bar #11500)                  Carey, Scott, Douglas & Kessler, PLLC
LEWIS BRISBOIS BISGAARD & SMITH LLC                901 Chase Tower
222 Capitol Street, Fifth Floor                    707 Virginia Street, East
Charleston, West Virginia 2530 1                   P.O. Box 913
(304) 553-0166                                     Charleston, WV 25323
Scott.masterson@lewisbrisbois.com                  (304) 345-1234
Matt.nelson@lewisbrisbois.com                      mwcarey@csdlawfirm.com
Patricia.bello@lewisbrisbois.com                   drpogue@csdlawfirrn.com
Counsel for Union Carbide Corporation
                                                   and
/s/Floyd E. Boone, Jr.
Floyd E. Boone Jr. (WV Bar #8784)                  Douglas J. Kurtenbach, P.C. (pro hac vice)
Thomas A. Heywood (WV Bar #1703)                   Douglas G. Smith, P.C. (pro hac vice)
Roger G. Hanshaw (WV Bar #11968)                   Scott A. McMillin, P.C. (pro hac vice)
Bowles Rice, LLP                                   Kirkland & Ellis
600 Quarrier Street                                300 North LaSalle
Charleston, WV 25301                               Chicago, IL 60654
(304)347-1733                                      (3 12) 862-2000
fboone@bowlesrice.com                              douglas.kurtenbach@kirkland.com
theywood@bowlesrice.com                            douglas.smith@kirkland.com
rhanshaw@bowlesrice.com                            scott.mcmillin@kirkland.com
Counselfor Union Carbide Corporation
                                                   Counselfor The Dow Chemical Company
     Case 2:17-cv-03558 Document 70 Filed 03/05/19 Page 3 of 4 PageID #: 2460




                     UNITED STATES FEDERAL DISTRICT COURT
                      SOUTHERN DISTRICT OF WEST VIRGINIA


                                                1
WEST VIRGINIA STATE UNIVERSITY                  1
BOARD OF GOVERNORS for and on behalf            )
of West Virginia State University,              1
                                                )
                                                1
              PlaintifJ;
                                                )
v.                                              )   Case. No. 2: 17-CV-03558

THE DOW CHEMICAL COMPANY;                       )
UNION CARBIDE CORPORATION;                      1
BAYER CORPORATION;                              )
BAYER CROPSCIENCE LP;
BAYER CROPSCIENCE HOLDING INC.;                 )
RHONE-POULENC INC.;                             )
RHONE-POULENC AG COMPANY;                       )
RHONE-POULENC AG COMPANY, INC.;                 )
and AVENTIS CROPSCIENCE USA LP,                 )
                                                )
                                                )
              Defendants.                       1
                                                1
                               CERTIFICATE OF SERVICE


       The undersigned hereby certifies that on this 51h day of March, 2019, the foregoing

"DEFENDANTS'         SUPPLEMENTAL           SUBMISSION         REGARDING         THE     RCRA

CORRECTIVE ACTION PERMIT" was electronically filed with the Clerk of the Court using

the CMIECF system, which will send a Notice of Electronic Filing to, and constitutes service on:

                             Brian A. Glasser, Esquire
                             Samuel A. Hrko, Esquire
                             Steven R. Ruby, Esquire
                             Sharon F. Iskra, Esquire
                             Bailey & Glasser LLP
                             209 Capitol Street
                             Charleston, WV 2530 1
                             Counselfor PlaintzfS
Case 2:17-cv-03558 Document 70 Filed 03/05/19 Page 4 of 4 PageID #: 2461




                    Michael W. Carey (WV Bar #635)
                    David R. Pogue (WV Bar #10806)
                    Carey, Scott, Douglas & Kessler, PLLC
                    P.O. Box 913
                    Charleston, WV 25323
                    Counselfor The Dow Chemical Company

                    Joseph M. Price (WV Bar #298 1)
                    Stephen F. Gandee (WV Bar #5204)
                    Robinson & McElwee PLLC
                    700 Virginia Street, East, Suite 400
                    Charleston, West Virginia 2530 1
                    Counselfor Bayer Corporation, Bayer Cropscience LP,
                    BayerCropScience Holding, Inc., Rhone-Poulenc, Inc., Rhone-
                    Poulenc AG Company, Rhone-Poulenc AG Company, Inc. and
                    Aventis Corporation USA, LP

                                  IS/Patricia M. Bello
                                  Patricia M. Bello (WV Bar #11500)
                                  LEWIS BRISBOIS BISGAARD & SMITH LLP
                                  222 Capitol Street, Fifth Floor
                                  Charleston, West Virginia 25301
                                  (304) 553-0166
                                  Patricia.bello@lewisbrisbois.com
